FILED
                            NOT FOR PUBLICATION                              DEC 07 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10138

               Plaintiff - Appellee,              D.C. No. 4:06-CR-01877-CKJ

  v.
                                                  MEMORANDUM *
SUSAN ELAINE BARKER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       Susan Elaine Barker appeals from the district court’s judgment revoking her

supervised release. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Barker’s counsel has filed a brief stating there are no grounds for relief, along with

a motion to withdraw as counsel of record. We have provided the appellant with

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10138